Name: Commission Regulation (EEC) No 1296/89 of 10 May 1989 re-establishing the levying of customs duties on men's or boys'suits and ensembles, other than knitted or crocheted, products of category 16 (order No 40.0160) and men's or boys'singlets and other vests, underpants, briefs, nightshirts, other than knitted or crocheted, products of category 18 (order No 40.0180), originating in Pakistan to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  Asia and Oceania
 Date Published: nan

 12. 5 . 89 Official Journal of the European Communities No L 130/11 COMMISSION REGULATION (EEC) No 1296/89 of 10 May 1989 re-establishing the levying of customs duties on men's or boys' suits and ensembles , other than knitted or crocheted, products of category 16 (order No 40.0160) and men's or boys' singlets and other vests, underpants , briefs , nightshirts, other than knitted or crocheted, products of category 18 (order No 40.0180), originating in Pakistan to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of textile products originating in developing countries ^), and in particular Article 13 thereof, category 16 (order No 40.0160) and mens or boys' singlets and other vests, underpants, briefs, nightshirts, other than knitted or crocheted, products of category 18 (order No 40.0180), the relevant ceiling amounts to 94 000 pieces and 107 000 tonnes respectively ; Whereas on 21 April 1989 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, HAS ADOPTED THIS REGULATION : Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category for products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of men's or boys' suits and ensembles, other than knitted or crocheted, products of Article 1 As from 15 May 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category CN code Description 40.0160 16 (1 000 pieces) 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool , of cotton or of man-made fibres, excluding ski suits 40.0180 18 (tonnes) 6207 1 1 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 6207 92 00 6207 99 00 Men's and boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted (') OJ No L 375, 31 . 12. 1988 , p. 83. No L 130/12 12. 5 . 89Official Journal of the European Communities Order No Category CN code Description 40.0180 (cont'd) 6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 Women's and girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, other than knitted or crocheted Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 May 1989 . For the Commission Christiane SCRIVENER Member of the Commission